Case: 12-1680     Document: 8    Page: 1   Filed: 12/27/2012




          NOTE:   This order is nonprecedential.

   Wniteb ~tate~ (!Court of ~peaI~
       for tbe jfeberaI (!Circuit

                   DAVID JACKSON,
                   Plaintiff-Appellant,
                            v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
 AFFAIRS AND LYNETTE A. ROFF, DIRECTOR, VA
          EASTERN COLORADO HCS,
              Defendants-Appellees.


                        2012-1680


    Appeal from the United States District Court for the
District of Colorado in case no. 10-CV-2596, Judge Marcia
S. Krieger.


  Before NEWMAN, PROST, and WALLACH, Circuit Judges.
PER CURIAM.



                      ON MOTION


                       ORDER
Case: 12-1680      Document: 8    Page: 2     Filed: 12/27/2012




DAVID JACKSON V. SHINSEKI                                   2


    The Secretary of Veterans Mfairs moves to dismiss
this appeal for lack of jurisdiction.
    This appeal concerns an order of the United States
District Court for the District of Colorado dismissing
David Jackson's complaint alleging various claims regard-
ing the Privacy Act against the Department of Veterans
Mfairs and denying several motions including leave to
replead. Because the district court's jurisdiction did not
arise in whole or in part under the laws governing this
court's limited appellate jurisdiction, we are without
authority to entertain this appeal. Since the United
States Court of Appeals for the Tenth Circuit has already
received and docketed the matter, dismissal rather than
transfer of the case pursuant to 28 U.S.C. § 1631 is ap-
propriate.
    Accordingly,
    IT Is ORDERED THAT:
    (1) The motion to dismiss is granted.
    (2) Each side shall bear its own costs.
    (3) All other motions are denied as moot.

                                 FOR THE COURT


                                 /s/ Jan Horbaly
                                 Jan Horbaly
                                 Clerk

s26
                       DE_C_2_1_20_~2_:._ _
ISSUED AS A MANDATE: _ _